DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-12 are rejected under 35 U.S.C. 101 as an improper definition of a method. Regarding claim limitations of claim 6, “A method for making or using a switchable panel apparatus having reduced reflection comprising: installing a switchable panel apparatus, said switchable panel apparatus comprising: a first layer comprising an optically active layer selected from the group consisting of: a 20 81723028liquid crystal microdroplet device (LCMD); a suspended particle device (SPD); an electrochromic material; and a thermochromic material, said optically active layer changeable in transmittance in response to a change in an applied electrical voltage; and a second layer comprising transparent film layer; and a third layer placed between said first layer and said second layer, wherein said third layer includes an index matched indium tin oxide (IMITO) transparent electrode; and a fourth layer, wherein said fourth layer is transparent and has at least one outer surface that is a solid/air interface” merely recites the structure of the switchable panel apparatus without any active, positive steps 
Also, dependent claims 7-12 are rejected by virtue of its dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim limitations “a first layer comprises the optically active layer; a second layer comprises a transparent film; and a third layer comprises a transparent electrode, said transparent electrode being placed in contact between the first layer and the second layer, said third layer having a refractive index that is matched or close with a refractive index of the second layer; and a fourth layer comprises a transparent glass” are considered to be indefinite. The claim limitations “a first layer comprises the optically active layer; a second layer comprises a transparent film; and a third layer comprises a transparent electrode, and a fourth layer” are already cited in claim 6, so that The Examiner unclear they are the new layers or referring to the layers cited in claim 6. Therefore, it is indefinite.
said third layer placed in contact between the first layer and the second layer, said third layer having a refractive index that is matched or close with a refractive index of said second layer; and said fourth layer comprises a transparent glass” - -.
Claim Objections
Claims 1, 4-6, 9 and 11-13 objected to because of the following informalities:  
Claim 1, the claim limitations “a liquid crystal microdroplet device (LCMD) material; a suspended particle device (SPD) material” should be “a liquid crystal microdroplet 
Claim 4, line 2, the phase “said first layer” should be “said second layer”;
Claim 5, line 2, the phase “anti-reflective coating” should be “an anti-reflective coating”;
Claim 6, line 5, the claim limitations “liquid crystal microdroplet device (LCMD); a suspended particle device (SPD)” should be “liquid crystal microdroplet material; a suspended particle  material”;
Claim 9, line 2, the phase “said first layer” should be “said second layer”; line 3, the phase “anti-reflective coating” should be “an anti-reflective coating”;
Claim 11, line 3, the phase “a film/interface” should be “an interlayer/film interface”;
an exterior surface of said glass layer is coated with an anti-reflective coating”;
Claim 13, lines 3 and 4, “a liquid crystal microdroplet device (LCMD) material; a suspended particle device (SPD) material” should be “a liquid crystal microdroplet .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8,11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahara US Patent 5875008.
Regarding claim 1, Takahara discloses a switchable panel apparatus having reduced reflection, in at least figs.14, 15, 5A and 5B, comprising: 

a second layer (172), wherein said second layer is transparent (col.13, lines 18-20); 
a third layer (178) placed between said first layer and said second layer (see figs.14 and 15), wherein said third layer includes an index matched indium tin oxide (IMITO) transparent electrode (col.16, lines 21-28); and 
a fourth layer (179), wherein said fourth layer is transparent (col.13, line 31) and has at least one outer surface that is a solid/air interface (see figs.14 and 15).  
Regarding claim 2, Wang discloses said switchable panel apparatus further comprises a fifth layer (181a or 181b), said fifth layer is transparent and is in contact with said second layer and said fourth layer, said fifth layer selected from the group consisting of: polyvinyl butyral (PVB); ethylene vinyl acetate (EVA); thermoplastic polyurethane (TPU); and a polymer formed from a liquid resin (col.13, lines 21 and 22).  
Regarding claim 3, Wang discloses said outer surface is treated with an anti-reflective coating (177).  
Regarding claim 6, Wang discloses a method for making or using a switchable panel apparatus having reduced reflection, in at least figs.14, 15, 5A and 5B, comprising: 

a second layer (172) comprising transparent film layer (col.13, lines 18-20); and 
a third layer (178) placed between said first layer and said second layer (see figs.14 and 15), wherein said third layer includes an index matched indium tin oxide (IMITO) transparent electrode (col.16, lines 21-28); and 
a fourth layer (179), wherein said fourth layer is transparent (col.13, line 31) and has at least one outer surface that is a solid/air interface (see figs.14 and 15).  
Regarding claim 7, Wang discloses said switchable panel apparatus further comprises a fifth layer (181a or 181b), said fifth layer is transparent and is in contact with said second layer and said fourth layer, said fifth layer selected from the group consisting of: polyvinyl butyral (PVB); ethylene vinyl acetate (EVA); thermoplastic polyurethane (TPU); and a polymer formed from a liquid resin (col.13, lines 21 and 22).  
Regarding claim 8, Wang discloses said outer surface is treated with an anti-reflective coating (177).  
Regarding claim 11, Wang discloses at least one film layer (179 or 17) and at least one glass layer (172) and at least one interlayer (181a), wherein said interlayer being placed in contact between said film layer with an interlayer/film interface and said glass layer with an interlayer/glass interface (see fig.14 or fig.15).  
Regarding claim 13, Wang discloses a switchable film apparatus having reduced reflection, in at least figs.14, 15, 5A and 5B, comprising: 
a first layer (180), wherein said first layer comprising an optically active layer selected from the group consisting of: a liquid crystal microdroplet material (PDLC, col.7, lines 36-40); a suspended particle material; an electrochromic material; a thermochromic material, said optically active layer changeable in transmittance in response to a change of applied electrical voltage (see figs.5A and 5B); and 
a second layer (179), wherein said second layer is transparent film (col.13, line 31) and has at least one film/air interface, wherein said film/air interface is coated with an anti-reflective coating (177)(see fig.15); and 
a third layer (178), wherein said third layer includes an index matched indium tin oxide (IMITO) transparent electrode (col.16, lines 21-28), placed between said first layer and said second layer (see fig.15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2014/0300830 in view of Smith US 2009/0257113.
Regarding claim 1, Wang discloses a switchable panel apparatus having reduced reflection, in at least figs.1-3, comprising: 
a first layer (110) comprising an optically active layer selected from the group consisting of: a liquid crystal microdroplet material (para.42); a suspended particle material; an electrochromic material; and a thermochromic material, said optically active layer changeable in transmittance in response to a change of applied electrical voltage (para.76); 
a second layer (130), wherein said second layer is transparent (para.42); 
a third layer (120) placed between said first layer and said second layer (see fig.1), wherein said third layer includes an indium tin oxide transparent electrode (para.42); and 
a fourth layer (230), wherein said fourth layer is transparent and has at least one outer surface that is a solid/air interface (see figs.2 and 3).  
Wang does not explicitly disclose the indium tin oxide transparent electrode is an index matched indium tin oxide (IMITO) transparent electrode.
Smith discloses a display panel apparatus, in at least fig.1, the indium tin oxide transparent electrode (ITO) is an index matched indium tin oxide (IMITO) transparent electrode (para.49) for the purpose of forming transparent electrode matched to the substrate it is attached to or associated with (para.49) to prevent reflection at the interface.

Regarding claim 2, Wang discloses a fifth layer (220), said fifth layer is transparent and is in contact with said second layer and said fourth layer (see figs.1-2), said fifth layer selected from the group consisting of: polyvinyl butyral (PVB); ethylene vinyl acetate (EVA); thermoplastic polyurethane (TPU); and a polymer formed from a liquid resin (para.43).  
Regarding claim 3, Wang discloses said outer surface is treated with an anti-reflective coating (para.46).  
Regarding claim 4, Wang discloses said fourth layer is spaced apart from and coupled to said second layer by an air gap (310)(see figs.3 and 1).  
Regarding claim 5, Wang discloses said second layer further comprises a solid/air interface (see fig.3) and said solid/air interface is treated with an anti-reflective coating (para.46).  
Regarding claim 6, Wang discloses a method for making or using a switchable panel apparatus having reduced reflection, in at least figs.1-3, comprising: 
installing a switchable panel apparatus, said switchable panel apparatus comprising: a first layer (110) comprising an optically active layer selected from the group consisting of: a 20 81723028liquid crystal microdroplet material (para.42); a suspended 
a second layer (130) comprising transparent film layer (para.42); and 
a third layer (120) placed between said first layer and said second layer (see fig.1), wherein said third layer includes an indium tin oxide transparent electrode (para.42); and 
a fourth layer (230), wherein said fourth layer is transparent and has at least one outer surface that is a solid/air interface (see figs.2 and 3).    
Wang does not explicitly disclose the indium tin oxide transparent electrode is an index matched indium tin oxide (IMITO) transparent electrode.
Smith discloses a method for making or using a display panel apparatus, in at least fig.1, the indium tin oxide transparent electrode (ITO) is an index matched indium tin oxide (IMITO) transparent electrode (para.49) for the purpose of forming transparent electrode matched to the substrate it is attached to or associated with (para.49) to prevent reflection at the interface.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the indium tin oxide transparent electrode (ITO) is an index matched indium tin oxide (IMITO) transparent electrode as taught by Smith in the method for making or using the switchable panel apparatus of Wang for the purpose of forming transparent electrode matched to the substrate it is attached to or associated with to prevent reflection at the interface.

Regarding claim 7, Wang discloses a fifth layer (220), said fifth layer is transparent and is in contact with said second layer and said fourth layer (see figs.1-2), said fifth layer selected from the group consisting of: polyvinyl butyral (PVB); ethylene vinyl acetate (EVA); thermoplastic polyurethane (TPU); and a polymer formed from a liquid resin (para.43).  
Regarding claim 8, Wang discloses said outer surface is coated with an anti- reflective coating (para.46).   
Regarding claim 9, Wang discloses said fourth layer is spaced apart from and coupled to said second layer by an air gap (310)(see figs.3 and 1), said second layer comprising a film/air interface (see fig.3), said film/air interface is coated with an anti-reflective coating (para.46).   
Regarding claim 10, Wang in view of Smith discloses said third layer placed in contact between the first layer and the second layer (fig.1), said third layer having a refractive index that is matched or close with a refractive index of said second layer; and said fourth layer comprises a transparent glass (para.43) forming transparent electrode matched to the substrate (para.49) to prevent reflection at the interface between said second layer and said third layer. The reason for combining is the same as claim 6.
Regarding claim 11, Wang discloses at least one film layer (130) and at least one glass layer (230) and at least one interlayer (220), wherein said interlayer being placed in contact between said film layer with an interlayer/film interface (see fig.2) and said glass layer with an interlayer/glass interface (see fig.2).  
Regarding claim 12, Wang discloses an exterior surface of said glass layer is coated with an anti-reflective coating (para.46).  
Regarding claim 13, Wang discloses a switchable film apparatus having reduced reflection, in at least figs.1-3, comprising: 
a first layer (110), wherein said first layer comprising an optically active layer selected from the group consisting of: a liquid crystal microdroplet material (para.42); a suspended particle material; an electrochromic material; a thermochromic material, said optically active layer changeable in transmittance in response to a change of applied electrical voltage (para.76); and 
a second layer (130), wherein said second layer is transparent film (para.42) and has at least one film/air interface (see fig.1), wherein said film/air interface is coated with an anti-reflective coating (para.46); and 
a third layer (120), wherein said third layer includes an indium tin oxide transparent electrode (para.42), placed between said first layer and said second layer (see fig.1).
Wang does not explicitly disclose the indium tin oxide transparent electrode is an index matched indium tin oxide (IMITO) transparent electrode.
Smith discloses a display panel apparatus, in at least fig.1, the indium tin oxide transparent electrode (ITO) is an index matched indium tin oxide (IMITO) transparent electrode (para.49) for the purpose of forming transparent electrode matched to the substrate (para.49) to prevent reflection at the interface.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the indium tin oxide transparent electrode is an index matched indium tin oxide (IMITO) transparent electrode as taught by Smith in the switchable panel apparatus of Wang for the purpose of forming 

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ruiz US Patent 5570213 (abstract), Wang US 2006/0038929 (para.70) and Tateno US 2017/0090254 (para.48 and 50) all discloses IMITO as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JIA X PAN/           Primary Examiner, Art Unit 2871